Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 1 of 8 PageID #: 9301




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


KAIFI LLC,                               Case No. 2:20-CV-281-JRG
      Plaintiff,                         JURY TRIAL DEMANDED
      v.
                                         Honorable Rodney Gilstrap
T-MOBILE US, INC., ET AL.,
                                         FILED UNDER SEAL
      Defendants.



                  SURREPLY BY PLAINTIFF KAIFI
 TO DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S P.R. 3-1(E) DISCLOSURE
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 2 of 8 PageID #: 9302




I.      INTRODUCTION

        KAIFI disclosed Prof. Cho’s prior invention date and produced Prof. Cho’s invention

disclosure documents to T-Mobile on March 15, 2021, four months before discovery closed.

Dkt. 188 at 1. On reply, T-Mobile does not deny that it had four months during which to

investigate and conduct discovery; extensively question Prof. Cho at deposition; seek any

amendments to its invalidity case; and have its expert address Prof. Cho’s prior invention date in

his expert report. T-Mobile also does not deny that it already knew of Prof. Cho’s prior

testimony referring to potential conception documents and had already factored that possibility

into its invalidity contentions.

        Instead, while T-Mobile no longer argues that there was any selective production of Prof.

Cho’s documents, it continues to insinuate that Prof. Cho, KAIFI and its counsel have fabricated

the invention disclosure documents. These accusations are unfounded, and nothing more than ad

hominem attacks.

        T-Mobile says Prof. Cho’s testimony presents conflicting stories about who found the

invention disclosure documents. But that is not true. Nor is it particularly relevant to any issue

on hand.




                                                                          This is because he was

asked if he was the one who found the documents on the hard drive. Prof. Cho did not say that

he was the one who found the hard discs. There is nothing contradictory or ominous with his

staff having uncovered old hard discs during their preparations for his retirements.



                                                 1
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 3 of 8 PageID #: 9303




        T-Mobile acknowledges that Prof. Cho was previously asked to search for documents

during the AT&T Case and that the university did not have an electronic documentations system

at the time of the invention. Prof. Cho searched his personal files. He did not find anything and

had no reason to suspect that, in the intervening twenty years, his invention disclosure documents

had been stored onto hard discs. These documents came to light in connection with preparations

for his retirement. That is simply what happened. There is no nefarious conspiracy. Other than

casting aspersions, T-Mobile points to nothing untoward here.

II.     KAIFI COMPLIED WITH THIS COURT’S LOCAL PATENT RULES

        T-Mobile does not dispute that the court in EMG Tech., LLC v. Chrysler Grp., LLC held

that “the rule makes clear that the priority date provided pursuant to P.R. 3-1 is related to

claiming priority to ‘an earlier application.’” No. 6:12-CV-259, 2013 WL 12147662, at *1 (E.D.

Tex. July 3, 2013). Nor does T-Mobile dispute that the court in EMG rejected the argument that

P.R. 3-1(e) requires disclosing a specific prior conception date. EMG Tech., 2013 WL

12147662, at *2 (“The Court finds that Plaintiff has complied with the local patent rules and

there is no need for Plaintiff to amend its infringement contentions to list an earlier date.” Id.

(emphasis added). Rather than engaging these holdings head on, T-Mobile merely continues to

characterize Prof. Cho’s prior invention date as a “priority date,” to imply it is a claim to an

earlier application. This is facially incorrect.

        Thus, T-Mobile pivots and now argues for the first time on reply that the alleged violation

was really a failure to produce the invention disclosure documents at the time of the P.R. 3-2

production. T-Mobile argues that EMG stands for the proposition that KAIFI may only rely on a

prior invention date disclosed in its P.R. 3-2 production. However, this is nonsensical and

simply not what the court in EMG held. See id. KAIFI did not have the invention disclosure

documents at the time of the P.R. 3-2 production. It could not have produced documents it did


                                                   2
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 4 of 8 PageID #: 9304




not possess. T-Mobile’s new argument is simply inconsistent with the discovery rules and

obligations set by this Court. Once KAIFI learned of Prof. Cho’s invention disclosure

documents, it was obligated to produce them and did so.

       It bears mention that, if T-Mobile’s position here were credited, then it has violated P.R.

3.3 and 3.4. P.R. 3-4 calls for the production by T-Mobile of “[s]ource code, specifications,

schematics, flow charts, artwork, formulas, or other documentation sufficient to show the

operation of any aspects or elements of an Accused Instrumentality.” But T-Mobile did not

produce all of its technical documentation at the time of its P.R. 3.3 disclosure. T-Mobile strung

out production of documents over months, including large volumes of documents after the

discovery cut-off. See Dkts. 171 (KAIFI’s motion to compel) and 192 (Defendants’ opposition).

III.   T-MOBILE HAS NOT BEEN PREJUDICED

       Prof. Cho’s prior invention date is obviously important to KAIFI. KAIFI promptly

disclosed it to T-Mobile very early in the case. T-Mobile actually acknowledges the importance

by pointing out that Prof. Cho’ prior invention date disqualifies the “Salberg” reference.

However, T-Mobile’s insinuation that Prof. Cho’s invention disclosure documents were

uncovered only in reaction to T-Mobile’s assertion of the Salberg reference does not match the

record. In the AT&T Case, T-Mobile’s counsel had already asserted a host of prior art

references with dates that would have been impacted by Prof. Cho’s earlier invention date. Thus,

KAIFI had already asked Prof. Cho to search for documents. But at that time, Prof. Cho

believed that his invention disclosure documents had been lost to time.

       Prof. Cho’s invention disclosure documents were not fabricated in reaction to T-Mobile’s

invalidity contentions. They were uncovered during preparation for Prof. Cho’s retirement.

While T-Mobile continues to assert that KAIFI was not diligent, it fails to point to any course of

action that KAIFI could have otherwise taken. Notably, T-Mobile no longer argues that KAIFI


                                                 3
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 5 of 8 PageID #: 9305




could have somehow procured documents that even Prof. Cho did not know existed until

recently or that KAIFI could have previously asserted a specific prior conception date without

that documentation. Further, T-Mobile’s unfounded allegations that Prof. Cho and KAIST are

not “third parties” remain unfounded.

       T-Mobile is unable to garner any caselaw support for its position that it may sit and wait

for four months, after KAIFI disclosed Prof. Cho’s invention disclosure documents, and then

claim prejudice after the close of discovery. Dkt. 188 at 2-3 and 8 (distinguishing T-Mobile’s

citations to Elbit and Softvault). T-Mobile tries to distinguish Opticurrent, LLC v. Power

Integrations, Inc. as involving very little formal discovery. But that is irrelevant. In Opticurrent,

the court found no prejudice when the defendant had notice prior to depositions and two months

of fact discovery available to amend invalidity contentions. No. 2017 WL 11392680, at *7 (N.D.

Cal. Oct. 3, 2017).

       Notably, T-Mobile had never identified any specific impact that Prof. Cho’s prior

invention date would have on its invalidity case. For the first time on reply, T-Mobile now

argues that Prof. Cho’s prior invention date will disqualify a single reference, Salberg. This is

indicative of T-Mobile’s inconsistent and disingenuous assertions of prejudice. In the same

breadth, T-Mobile then asserts that this makes Prof. Cho’s invention date “critical” to “its entire

invalidity case.” Dkt. 198 at 5. KAIFI was unaware that T-Mobile’s entire invalidity case rested

on a single reference.

       T-Mobile does not deny that it has asserted a voluminous number of prior art references

and invalidity assertions. Nor does T-Mobile explain, other than the instance of the Salberg

reference, how Prof. Cho’s earlier invention date impacts their “entire invalidity case.” By

KAIFI’s count, T-Mobile theoretically contends over a thousand potential prior art assertions and




                                                 4
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 6 of 8 PageID #: 9306




combinations through its expert.1 If Salberg is eliminated, then the number of T-Mobile’s

potential invalidity assertions does fall to just under a thousand.

       More importantly, T-Mobile has no response as to why, if it believed that its entire

invalidity case was in jeopardy, it did not seek to amend its invalidity contentions or take any

other actions earlier in the case. Over fourth months passed between KAIFI’s March 15, 2021

disclosure of Prof. Cho’s invention disclosure documents and the July 19, 2021 close of

discovery. T-Mobile’s silence during that period and on its reply speaks volumes. It made the

conscious choice to take no action and instead have its expert attack Prof. Cho’s prior invention

date on the merits. Any prejudice that T-Mobile now alleges is solely a result of its choices.

       Finally, T-Mobile argues that a continuance “would not cure the resources that T-Mobile

has already expended.” It is unclear what T-Mobile means that a continuance should cure

expended resources. A continuance would be to give T-Mobile the opportunity to adjust its

invalidity case – something it should have done earlier in the case. But, importantly, T-Mobile

explains neither what it might do to adjust its invalidity case nor why that would be prohibitive.

IV.    CONCLUSION

       For the reasons discussed herein, T-Mobile’s Motion to Strike should be denied.



Date: August 18, 2021                              /s/ Robert Christopher Bunt

                                                   Robert Christopher Bunt
                                                   Texas Bar No. 00787165
                                                   PARKER, BUNT & AINSWORTH PC
                                                   100 E. Ferguson St., Suite 418
                                                   Tyler, Texas 75702

1
  T-Mobile’s expert is somewhat murky on the exact combinations he is asserting. But he asserts
8 primary references, up to 4 secondary references, and purportedly any combination of one or
more of these with each other. Even considering just 2-reference and 3-reference combinations,
this results in over a thousand potential invalidity assertions.


                                                  5
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 7 of 8 PageID #: 9307




                                      Telephone: 903-531-3535
                                      Email: rcbunt@pbatyler.com

                                      Jason G. Sheasby
                                      Cal. Bar No. 205455 (admitted pro hac vice)
                                      IRELL & MANELLA LLP
                                      1800 Avenue of the Stars, Suite 900
                                      Los Angeles, CA 90067-4276
                                      Telephone: 310.277-1010
                                      Facsimile: 310-203-7199
                                      Email: jsheasby@irell.com

                                      Andrew Choung
                                      Cal. Bar No. 203192 (admitted in E.D. Texas)
                                      NIXON PEABODY LLP
                                      300 S. Grand Avenue, Suite 4100
                                      Los Angeles, CA 90071
                                      Telephone: 213-629-6166
                                      Facsimile: 213-629-6001
                                      Email: achoung@nixonpeabody.com

                                      Enoch H. Liang
                                      Cal. Bar No. 212324 (admitted in E.D. Texas)
                                      LTL ATTORNEYS LLP
                                      300 S. Grand Ave., 14th Fl.
                                      Los Angeles, California 90071
                                      Telephone: 213-612-8900
                                      Facsimile: 213-612-3773
                                      Email: enoch.liang@ltlattorneys.com

                                      Attorneys for Plaintiff KAIFI LLC




                                      6
Case 2:20-cv-00281-JRG Document 204 Filed 08/20/21 Page 8 of 8 PageID #: 9308




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing document was served via electronic

 mail on August 18, 2021 to all opposing counsel of record.

                                                      /s/ Robert Christopher Bunt
                                                      ROBERT CHRISTOPHER BUNT

             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       I hereby certify that under L.R. CV-5(a)(7)(B) that the foregoing document is filed under

seal pursuant to the Court’s Protective Order entered in this matter (Dkt. No. 80).

                                                      /s/ Robert Christopher Bunt
                                                      ROBERT CHRISTOPHER BUNT




                                                 1
